Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Orleans County [Michael F. Griffith, A.J.], entered April 11, 2008) to review a determination of respondents. The determination terminated petitioner from the work release program.
It is hereby ordered that the determination is unanimously confirmed without costs and the petition is dismissed. Present — Scudder, EJ., Martoche, Lunn, Feradotto and Green, JJ.